Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of April 23, 2003 by and
between Orthovita, Inc., a Pennsylvania corporation (the “Company”), and Antony
Koblish, an employee of the Company (“Koblish”).

 

WHEREAS, the Company wishes to employ Koblish as its President and Chief
Executive Officer, and to elect Koblish as its Chief Executive Officer as
provided in Section 1.2 herein, and both parties desire to enter into an
employment agreement to reflect Koblish’s present position with the Company upon
the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.0 Employment. The Company hereby employs Koblish as its President and Chief
Executive Officer. Koblish hereby accepts such employment and agrees to perform
his duties and responsibilities, in accordance with terms, conditions and
provisions hereinafter set forth.

 

1.1 Employment Term. The term of Koblish’s employment under this Agreement shall
commence as of the date hereof (the “Effective Date”) and shall continue in
effect through April 23, 2004 with automatic renewal thereafter for one year
intervals provided, however, that if a Change in Control shall have occurred
during the Employment Term, the Employment Term shall expire no earlier than
twelve (12) months beyond the month in which such Change in Control occurred
(the “Employment Term”), unless terminated prior thereto in accordance with the
applicable provision of Section 5.

 

1.2 Duties and Responsibilities. Koblish shall serve as the Company’s President
and Chief Executive Officer and in such other senior positions, if any, to which
he may be elected by the Board of Directors of the Company (the “Board”) during
the Employment Term. During the Employment Term, Koblish shall perform all
duties and accept all responsibilities incident to, and not inconsistent with,
such positions.

 

1.3 Extent of Service. During the Employment Term, Koblish agrees to use his
best efforts to carry out his duties and responsibilities under Section 1.2
hereof and, consistent with the other provisions of this Agreement, to devote
substantially all his business time, attention, and energy thereto except to the
extent required by Koblish’s outside board directorships, civic or charitable
activities held on the date of this Agreement. Koblish agrees not to become
engaged in any additional business, civic or charitable activity which, in the
Board’s reasonable judgment, is likely to interfere materially with his ability
to discharge his duties and responsibilities to the Company.

 

1.4 Base Salary. For all the services rendered by Koblish hereunder, the Company
shall pay Koblish a base salary at the annual rate of $225,000 plus an
automobile allowance of $800.00 per calendar month (“Base Salary”), payable in
installments at such times as the Company customarily pays its other senior
level Officers (but in any event no less often than

 

1



--------------------------------------------------------------------------------

monthly). Koblish’s Base Salary shall be reviewed and may be appropriately
adjusted at such time by the Board pursuant to its normal performance review
policies for senior level Officers upon his election as CEO; such increased Base
Salary, if any, is hereafter referred to as “Increased Base Salary”.

 

1.5 Retirement and Benefit Coverages. Koblish shall be eligible to participate
in any pension plans, retirement plans and any health, accident, general
liability, directors and officers liability, or disability insurance, sick leave
or other benefit plans or programs made available to other similarly situated
employees of the Company (the “Plans”) as long as they are kept in force by the
Company and provided Koblish meets the eligibility requirements and other terms,
conditions and restrictions of the respective Plans. In addition, Koblish shall
be entitled to the Company’s regular holiday and vacation policy and any other
perequisites provided by the Company to its senior level Officers.

 

1.6 Stock Options/Stock Awards/Benefits. In the event that (i) Koblish’s
employment is terminated by the Company or a successor entity pursuant to
Section 5.4 or (ii) Koblish resigns from the Company pursuant to Section 5.5 or
(iii) there is a Change of Control as defined in Section 6, then one hundred
percent (100%) of any stock option, restricted stock or other stock awards
granted Koblish that have not yet become exercisable or vested shall become
exercisable or vested on the effective date of the event set forth in (i), (ii)
or (iii) of this sentence and Koblish shall become entitled to the payments set
forth in Sections 5.4 or 5.5, as applicable. Subject to the discretion of the
Board, Koblish shall be eligible to receive additional grants of stock options
from time to time in the future, on such terms and subject to such conditions as
the Board shall determine as of the date of any such grant.

 

1.7 Life Insurance. During the Employment Term, the Company shall maintain,
under an arrangement satisfactory to the Company, $3,000,000 of life insurance
on the life of Koblish. Koblish shall have the right to designate the
beneficiary of such insurance policy. The Company may maintain term life
insurance, whole life insurance or such other form of insurance as it deems
appropriate.

 

1.8 Incentive Programs. Koblish shall be entitled to participate in any
short-term or long-term incentive compensation programs established by the
Company for its senior level Officers generally (“Incentive Programs”). Payments
under such Incentive Programs shall depend upon achievement of certain business
and individual performance targets specified and approved by the Board;
provided, however, that Koblish’s “target opportunity” under any such Incentive
Program shall be based on 50% of annual salary and at least at the highest level
of target award for any other senior Officer.

 

2.0 Confidential Information. Koblish acknowledges that, by reason of his
employment by and service to the Company before and during the Employment Term,
he has had and will continue to have access to certain confidential and
proprietary information relating to the Company’s business, which may include,
but is not limited to, trade secrets as defined by Pennsylvania Law, customer
information, supplier information, cost and pricing information, marketing and
sales techniques, strategies and programs, proprietary computer programs and
software and financial information (collectively referred to as “Confidential
Information”).

 

2



--------------------------------------------------------------------------------

Koblish acknowledges that such Confidential Information is a valuable and unique
asset of the Company and Koblish covenants that he will not at any time during
the Employment Term use any Confidential Information or divulge or disclose any
Confidential Information to any person, firm or corporation except in connection
with Koblish’s good faith belief as to the proper performance of his duties for
the Company. Koblish also covenants that, for a period of three (3) years after
the termination of his employment, directly or indirectly, he will not use any
Confidential Information for any purpose or divulge or disclose any Confidential
Information to any person, firm or corporation, unless such information is in
the public domain through no fault of Koblish or except when required to do so
by a court of law, by any governmental agency having supervisory authority over
the business of the Company or over Koblish or by any administrative or
legislative body (including a committee thereof) which Koblish reasonably
believes has apparent jurisdiction to order him to divulge, disclose or make
accessible such information, in which case Koblish will inform the Company in
writing promptly of such required disclosure.

 

2.1 Intellectual Property. Koblish will communicate to the Company any and all
novel ideas, concepts, inventions, processes, and improvements, patentable or
unpatentable, made or conceived by him, either solely or jointly with others,
from the time of entering the Company’s employ until he leaves, along the line
of the Company’s business, or resulting from or suggested by any work which he
may do for the Company, or at its request, and he will, at all times during his
employment with the Company and after his termination for any reason, assist the
Company in every proper way (at the Company’s expense), to obtain for the
Company’s own benefit patents for any or all of these ideas, concepts,
inventions, processes and improvements in the United States and any and all
foreign countries, if patentable, by executing and delivering to the Company any
and all applications, assignments, and other instruments, by giving evidence and
testimony, and by executing and delivering to the Company all drawings,
blueprints, notes, and specifications deemed necessary by the Company in order
to apply for and obtain letters patent of the United States or foreign countries
for such ideas, concepts, inventions, processes and improvements, and Koblish
does hereby assign and will assign and convey to the Company his entire right,
title and interest in and to all such ideas, concepts, inventions, processes,
and improvements, and all patent applications and patents thereon. Koblish
further agrees to conduct himself as described above after leaving the Company’s
employment as to all ideas, concepts, inventions, processes and improvements
conceived or disclosed while with the Company.

 

3.0 Non-Competition; Non-Solicitation.

 

(a) During the Employment Term and for a period of eighteen (18) months
thereafter, Koblish will not, except with the prior written consent of the
Board, directly or indirectly own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit his name to be
used in connection with, any business or enterprise that is engaged in a
geographic area in which the Company or any of its affiliates is operating
either during the Employment Term or on the date Koblish’s employment
terminates, as applicable, (whether or not such business is physically located
within those areas) (the “Geographic Area”), in any biomaterials business that
is directly competitive to a business from which the Company or any

 

3



--------------------------------------------------------------------------------

of its affiliates derive at least five percent of its respective gross revenues
either during the Employment Term or on the date Koblish’s employment
terminates, as applicable (“Competing Business”). It is recognized by Koblish
that the business of the Company and its affiliates and Koblish’s connection
therewith is or will be involved in activity throughout the Geographic Area, and
that more limited geographical limitations on this non-competition covenant are
therefore not appropriate.

 

(b) The foregoing restrictions shall not be construed to prohibit the ownership
by Koblish of less than five percent of any class of securities of any
corporation which is engaged in any of the foregoing businesses having a class
of securities registered pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”), provided that such ownership represents a passive investment
and that neither Koblish nor any group of persons including Koblish in any way,
either directly or indirectly, manages or exercises control of any such
corporation, guarantees any of its financial obligations, otherwise takes any
part in its business, other than exercising his rights as a shareholder, or
seeks to do any of the foregoing.

 

(c) Koblish further covenants and agrees that, during the Employment Term and
for the period of eighteen (18) months thereafter, Koblish will not, without the
prior written consent of the Company, personally solicit for a Competing
Business any customer that was a customer of the Company or any of its
affiliates during the Employment Term or on the date on which Koblish’s
employment terminates or any person who is a managerial or higher level employee
of the Company at the date Koblish’s employment terminates. The foregoing
covenant of Koblish shall not apply to any person after twelve months have
elapsed subsequent to the date on which such person’s employment by the Company
has terminated.

 

4.0 Equitable Relief.

 

(a) Koblish acknowledges and agrees that the restrictions contained in Sections
2 and 3 are reasonable and necessary to protect and preserve the legitimate
interest, properties, goodwill and business of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered by the Company should Koblish’s
breach any of the provisions of Sections 2 and 3. Koblish represents and
acknowledges that (i) he has been advised by the Company to consult his own
legal counsel in respect of this Agreement, and (ii) he has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with his counsel.

 

(b) Koblish further acknowledges and agrees that a breach of any of the
restrictions in Sections 2 and 3 cannot be adequately compensated by monetary
damages. Koblish agrees that the Company shall be entitled to seek preliminary
injunctive relief, without the necessity of proving actual damages. In the event
that any of the provisions of Sections 2 or 3 hereof should ever be adjudicated
to exceed the time, geographic, service, or other limitations permitted by
applicable law in any jurisdiction, it is the intention of the parties that the
provision shall be amended to the extent of the maximum time, geographic,
service, or other limitations permitted by applicable law, that such amendment
shall apply only within the jurisdiction of the

 

4



--------------------------------------------------------------------------------

court that made such adjudication and that the provision otherwise be enforced
to the maximum extent permitted by law.

 

(c) Koblish irrevocably and unconditionally (i) agrees that any suit, action or
other legal proceeding arising out of this Agreement, including, without
limitation, any action commenced by the Company for preliminary and permanent
injunctive relief and other equitable relief, may be brought in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Chester County, Pennsylvania, (ii) consents to the
non-exclusive jurisdiction of either such court in any such suit, action or
proceeding, and (iii) waives any objection which Koblish may have to the laying
of venue of any such suit, action or proceeding in either such court. Koblish
also irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers at the address set forth in the notice
provisions of Section 12 hereof.

 

5.0 Termination. The Employment Term shall terminate upon the occurrence of any
one of the following events:

 

5.1 Disability. The Company may terminate the Employment Term, in compliance
with applicable law, if Koblish is unable substantially to perform the essential
duties and responsibilities hereunder to the full extent required by the Board
by reason of mental or physical illness, injury or any other cause for six
consecutive months, or for more than nine months in the aggregate during any
period of twelve consecutive calendar months (a “Disability”); provided,
however, that the Company shall continue to pay Koblish his Base Salary or
Increased Base Salary, as applicable, until termination of the Employment Term.
At the date of such termination the Company shall prepare and execute a release
substantially in the form attached hereto as Annex 1, (the “Release”), and
present the Release for execution to Koblish, or Koblish’s representative should
he lack capacity to execute the Release. Upon execution of the Release by
Koblish, or his personal representative, as the case may be, Koblish shall be
entitled to receive all payments and benefits to the same extent and at the same
time as specified in Section 5.4(b), offset by any amounts Koblish receives
under any long term disability program maintained by the Company. Otherwise, in
the event of Disability, the Company shall have no further liability or
obligation to Koblish under this Agreement except as set forth in the Release.
In the event of any dispute under this Section 5.1 and to the extent determined
by the Board to be job-related and consistent with business necessity, Koblish
shall submit to a physical examination by a licensed physician experienced in
disability examination selected by the Board and approved by Koblish, such
approval not to be unreasonably withheld.

 

5.2 Death. The Employment Term shall terminate on the date of Koblish’s death.
In such event, the Company shall pay to Koblish’s executors, legal
representatives or administrators, as applicable, an amount equal to the
installment of his Base Salary set forth in Section 1.4 hereof or Increased Base
Salary, as applicable, for the full month in which he dies, and all unreimbursed
expenses and unused vacation time. If Koblish dies while an employee of the
Company, the designated beneficiary, or if no such beneficiary has been
designated, Koblish’s estate, shall be entitled to receive (i) the proceeds of
the life insurance policy described in Section 1.7 and (ii) a payment from the
Company of an amount equal to the benefits

 

5



--------------------------------------------------------------------------------

calculated as of the date of death pursuant to Section 5.4(a)(ii), on the basis
that the death of Koblish is equivalent to termination without cause. Otherwise,
the Company shall have no further liability or obligation under this Agreement
to his executors, legal representatives, administrators, heirs or assigns or any
other person claiming under or through him.

 

5.3. Cause. The Company may terminate the Employment Term at any time for
“Cause” upon 30 days’ written notice to Koblish, in which event all payments
under this Agreement shall cease, except for (i) Base Salary, or Increased Base
Salary, as applicable, to the extent already earned and a payment equal to any
unreimbursed expenses and unused vacation, which shall be paid in a single lump
sum on the day the Employment Term terminates, and (ii) any other benefits in
accordance with the terms of any applicable Plans and Incentive Programs of the
Company. For purposes of this Agreement, Koblish’s employment may be terminated
for “cause” if (i) Koblish is convicted of a felony, (ii) in the reasonable
determination of the Board, Koblish has committed an intentional act of fraud,
embezzlement, or theft in connection with Koblish’s duties in the course of his
employment with the Company, or engaged in gross negligence in the course of his
employment with the Company, (iii) Koblish intentionally breached his
obligations under this Agreement, including inattention to or neglect of duties
and shall not have remedied such breach within 30 days after receiving written
notice from the Board specifying the details thereof, provided, however, that in
any case under this clause (iii), the act or failure to act by Koblish is
materially harmful to the business of the Company, and (iv) the failure by
Koblish to follow the lawful directives of the Company’s Chairman or its Board
of Directors, provided that (other than in the case of those actions or
omissions set forth in clause (i) and (ii) above) Koblish shall have been given
reasonably detailed notice that such an event constituting cause for termination
has occurred and shall have been given at least 30 days opportunity to take
remedial action but shall have failed or refused to do so. For purposes of this
Agreement, an act or omission on the part of Koblish shall be deemed
“intentional” or gross negligence only if it was done by Koblish in bad faith,
not merely an error in judgment, and without reasonable belief that the act or
omission was in the best interest of the Company. In the event of a dispute
concerning application of the words intentional or gross negligence as used in
this Section 5.3, no claim by the Company that Cause exists shall be given
effect unless the Company establishes to the Board by clear and convincing
evidence that Cause exists.

 

5.4. Termination Without Cause.

 

(a) The Company may terminate Koblish without cause, at any time, from the
position in which he is employed hereunder (on which date the Employment Term
shall be deemed to have ended) upon not less than 30 days’ prior written notice
to Koblish; provided, however, that, commencing on the date of such notice,
Koblish shall be under no obligation to render any additional services to the
Company and shall be allowed to seek other employment. Upon such termination,
except as provided in Section 5.4(b) below, Koblish shall be entitled to receive
(i) Base Salary or Increased Base Salary, as applicable, to the extent already
earned and for the remaining term of his employment under this agreement, and a
payment equal to any unused vacation, unreimbursed expenses, which shall be paid
in a single lump sum on the day the Employment Term ends, and (ii) any other
benefits in accordance with the terms of any Plans and Incentive Programs of the
Company.

 

6



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, upon such termination, the Company shall
prepare and execute the Release and present the Release to Koblish for
execution. Upon execution of the Release by Koblish, he shall be entitled to
receive, commencing on the eighth day following execution of the Release, in
lieu of the Company obligations described in Subsection (a) of this Section,
which Koblish agrees to waive, (i) continuation for eighteen (18) months of
Koblish’s current Base Salary, or Increased Base Salary, as applicable, in
accordance with Section 1.4 (without regard to Koblish’s removal), (ii) any
other amounts earned, vested, or owing but not yet paid under Section 1.1
through 1.8 above, (iii) a pro-rata portion of any Incentive Programs to the
extent that such amount would have been earned in accordance with the terms of
such Incentive Programs specified in Section 1.8 above for the then current
fiscal year of the Company, without regard to a requirement, if any, set forth
in Incentive Programs of employment with the Company at date of payment under
such Incentive Programs (iv) a payment equal to any unused vacation and
unreimbursed expenses, (v) any other benefits in accordance with the terms of
any Plans and Incentive Programs of the Company without regard to a requirement,
if any, set forth in Plans or Incentive Programs of employment with the Company
at date of payment under such Plans or Incentive Programs, and (vi) to the
extent not provided in (v) directly above, health insurance for Koblish and
eligible family members and disability insurance for Koblish, for a period of
eighteen (18) months from the date of termination pursuant to Section 5.4(a),
each with coverage and at a cost identical to that provided Koblish immediately
prior to such termination. Upon Termination Without Cause, Company shall have no
liability or obligation to Koblish except as set forth in Section 5.4 and in the
Release.

 

5.5 Constructive Termination Without Cause.

 

(a) Resignation by Koblish for good reason (“Constructive Termination without
Cause”) shall mean a termination of Koblish’s employment at his initiative
following the occurrence, without Koblish’s written consent, of (i) a material
diminution in Koblish’s duties, responsibilities, authority or status, or a
failure of Koblish to have a position reporting directly to the Board, (ii) a
reduction in any amount of Koblish’s Base Salary, or Increased Base Salary, as
applicable, (iii) the assignment to Koblish of duties or responsibilities which
are materially inconsistent with the duties, responsibilities, authority, or
status of his position as defined in Section 1.2 above or which materially
impair Koblish’s ability to function in his then current position, or (iv) a
failure of the Company to comply with any of the material terms of this
Agreement, provided that (other than in the case of those actions or omissions
set forth in clause (ii) above) the Company shall have been given reasonably
detailed notice that such an event constituting cause for termination has
occurred and shall have been given at least 30 days opportunity to take remedial
action but shall have failed or refused to do so.

 

(b) In the event of a Constructive Termination Without Cause, the Company shall
prepare and execute the Release and present the Release to Koblish for
execution. Upon execution of the Release by Koblish, he shall be entitled to
receive all amounts and benefits to the same extent and at the same time as
specified in Section 5.4(b). In the event Koblish refuses

 

7



--------------------------------------------------------------------------------

to execute the Release (or revokes the Release), he shall receive only the
amounts and benefits to the same extent and at the same time as specified in
Section 5.4(a).

 

(c) Prior to resigning under this Section, Koblish shall give written notice to
the Board and offer a 30-day period for the Company to cure. If no cure has been
effected by the end of the applicable cure period, Koblish may resign
immediately. The Company may not terminate Koblish pursuant to Section 5.3 or
5.4 subsequent to the date of the written notice provided pursuant to this
Section 5.5(c).

 

5.6. Voluntary Termination. Koblish may voluntarily terminate the Employment
Term upon 30 days’ prior written notice for any reason. In such event, Koblish
shall be entitled only to (i) Base Salary, or Increased Base Salary, as
applicable, to the extent already earned and a payment equal to any unused
vacation, and unreimbursed expense which shall be paid in a single lump sum on
the day the Employment Term terminates, and (ii) any other benefits in
accordance with the terms of any Plans and Incentive Programs of the Company. A
voluntary termination under this Section 5.6 shall not be deemed a breach of
this Agreement.

 

5.7 Termination at End of Employment Term. Notwithstanding Section 5.6, if
Koblish’s employment with the Company is terminated or not renewed at the end of
an Employment Term by the Company, the Company shall prepare and execute the
Release and present the Release to Koblish for execution. Upon execution of the
Release by Koblish, the Company shall pay to Koblish as severance compensation
the amounts described in Section 5.4(b), but with Koblish’s Base Salary, or
Increased Base Salary, as applicable, to continue under Section 5.4(b)(i) for
eighteen (18) months after termination of employment. The payments under this
Section 5.7 shall be made in lieu of the payments described in Section 5.6,
which Koblish hereby agrees to waive. In the event Koblish refuses to execute
the Release (or revokes the Release), Koblish shall receive only amounts and
benefits specified in Section 5.6.

 

5.8 Mitigation. Executive shall be required to mitigate the amount of any
payment or benefit provided for in Sections 5.4(b), 5.5(b) and 5.7, by seeking
other employment or otherwise there shall be offset against amounts due
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that he may obtain. The Company’s obligations to make
payments under this Agreement and otherwise to perform its obligations hereunder
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against Executive or others.

 

6.0 Change of Control

 

(a) Notwithstanding anything in this Agreement to the contrary, if it is
determined that any amount or benefit to be paid or provided under this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement by the Company to or for the benefit of Koblish
would be an “excess parachute payment,” within the meaning of section 280G of
the Code, or any successor provision thereof, then the payments and benefits to
be paid or provided under this Agreement shall be reduced to the minimum extent

 

8



--------------------------------------------------------------------------------

necessary (but in no event no less than zero) so that no portion of any such
payment or benefit, as so reduced, constitutes an excess parachute payment as
therein defined. The fact that Koblish’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 6, shall not of
itself limit or otherwise affect any other rights of Koblish other than pursuant
to this Agreement.

 

(b) All determinations to be made under this Section 6 shall be made by the
Company’s independent public accounting firm as in effect immediately prior to
the Change of Control (the “Accounting Firm”), which firm shall provide its
determinations and any supporting calculations to the Company and Chief
Executive Officer within 10 business days of the event that gives rise to the
“excess parachute payment.” Any such determination by the Accounting Firm shall
be binding upon the Company and Koblish. Koblish shall in his sole discretion
determine which and how much of the payments or benefits shall be eliminated or
reduced consistent with the requirements of this Section 6. Within five days
after Koblish’s determination, the Company shall pay (or cause to be paid) or
distribute (or cause to be distributed) to or for the benefit of Koblish such
amounts as are then due to Koblish under this Agreement. In the event that
Koblish fails to make such designation within 20 business days of his notice
that such payments or benefits must be eliminated or reduced to comply with this
Section 6 of the Agreement, the Company may effect such reduction in any manner
it deems appropriate

 

(i) Within two years after the event that gives rise to the “excess parachute
payment,” the Accounting Firm shall review the determination made by it pursuant
to the preceding paragraph. If the Accounting Firm determines that any payments
will have been made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made hereunder,
any such Overpayment shall be treated for all purposes as a loan to Koblish
which Koblish shall repay to the Company, together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code (the
“Federal Rate”). In the event that the Accounting Firm determines that
additional payments which have not been made by the Company could have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder, any such Underpayment shall be promptly paid by the Company to or for
the benefit of Koblish, together with interest at the Federal Rate.

 

(ii) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections (b) and (b)(i) above shall be borne
solely by the Company.

 

(iii) The limitations of this Section 6(b) shall only apply if payments under
this Agreement are subject to Section 280G at the time of the Change of Control.
If payments under this Agreement would not be subject to Section 280G if the
shareholders of the Company approved the payments, the Company shall use its
best efforts to procure the necessary shareholder approval of the payments in a
timely manner. If the shareholders approve the payments so that Section 280G
does not apply, the Company shall make payments under this Agreement without
regard to this Section 6(b).

 

9



--------------------------------------------------------------------------------

(c) A “Change of Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act other than a person who is a shareholder of the Company as of the
effective date of this Agreement) is or becomes a “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing more than 50% of the combined voting power of the then
outstanding securities of the Company, as determined by the Board of Directors
of the Company; or

 

(ii) The shareholders of the Company approve (or, if shareholder approval is not
required, the Board approves) an agreement providing for (i) the merger,
consolidation or other form of business combination of the Company, or any
direct or indirect subsidiary of the Company, with another corporation and the
shareholders of the Company, immediately prior to such transaction, will not
beneficially own, immediately after such transaction, shares of the Company or
the surviving entity or any parent thereof, entitling the shareholders of the
Company to vote more than 50% of all shares of the Company, or the surviving
entity or any parent thereof which would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company; or

 

(iii) Individuals who are Continuing Directors cease to constitute a majority of
the members of the Board (“Continuing Directors” for this purpose being the
members of the Board on the date of adoption of this Agreement, provided that
any person becoming a member of the Board subsequent to such date whose election
or nomination for election was supported by two-thirds of the Directors who then
comprised the Continuing Directors shall be considered to be a Continuing
Director).

 

7.0 Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Koblish’s employment and the Employment Term to
the extent necessary to the intended preservation of such rights and
obligations.

 

8.0 Settlement of Disputes; Arbitration; Expenses. All claims by Koblish for
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing. Any denial by the Board of a claim for benefits under
this Agreement shall be delivered to Koblish in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Board shall afford a reasonable opportunity for a review of the
decision denying a claim and shall further allow to appeal to the Board a
decision of the Board within sixty (60) days after notification by the Board
that Koblish’s claim has been denied. Any further dispute under the provisions
of this Agreement (other than a dispute in which the primary relief sought is an
equitable remedy such as an injunction) shall be settled by arbitration in the
City of Philadelphia, Pennsylvania in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and Koblish,

 

10



--------------------------------------------------------------------------------

respectively, and the third of whom shall be selected by the other two
arbitrators. Any award entered by the arbitrators shall be final, binding and
nonappealable and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This arbitration
provision shall be specifically enforceable. The arbitrators shall have no
authority to modify any provision of this Agreement or to award a remedy for a
dispute involving this Agreement other than a benefit specifically provided
under or by virtue of the Agreement. The Company shall be responsible for all of
the fees of the American Arbitration Association and the arbitrators and any
expenses relating to the conduct of the arbitration as well as Koblish’s
reasonable legal fees and expenses. The arbitrators shall, in any other event,
determine who shall pay Koblish’s legal fees and expenses.

 

9.0 No Attachment. Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this Section shall preclude
the assumption of such rights by executors, administrators or other legal
representatives of Koblish or his estate and their assigning any rights
hereunder to the person or persons entitled thereto.

 

10.0 Source of Payment. All payments provided for under this Agreement shall be
paid in cash from the general funds of the Company. The Company shall not be
required to establish a special or separate fund or other segregation of assets
to assure such payments, and, if the Company shall make any investments to aid
it in meeting its obligations hereunder, Koblish shall have no right, title or
interest whatever in or to any such investments except as may otherwise be
expressly provided in a separate written instrument relating to such
investments. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind,
or a fiduciary relationship, between the Company and Koblish or any other
person. To the extent that any person acquires a right to receive payments from
the Company hereunder, such right, without prejudice to rights which employees
may have, shall be no greater than the right of an unsecured creditor of the
Company.

 

11.0 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Orthovita, Inc.

45 Great Valley Parkway

Malvern, PA 19355

Att: David S. Joseph, Chairman

 

If to Koblish, to:

 

11



--------------------------------------------------------------------------------

Mr. Antony Koblish

405 Old Lincoln Highway

Malvern, PA 19355

 

or to such other names or addresses as the Company or Koblish, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

12.0 Contents of Agreement; Amendment and Assignment.

 

(a) This Agreement supersedes all prior agreements, including the Employment
Agreement dated May 10, 2002, the Payment in the Event of Your Termination of
Employment on a Change of Control of Orthovita, Inc. Agreement dated April 23,
2001 and the Confidentiality and Non-Disclosure Agreement dated December 16,
1998, and sets forth the entire understanding between the parties hereto with
respect to the employment of Koblish by the Company and cannot be changed,
modified, extended or terminated except as provided herein or upon written
amendment approved by the Company and executed on its behalf by a duly
authorized officer and by Koblish. This Agreement does not amend or modify the
provisions of any Plans or Incentive Programs in which Koblish participates or
is eligible to participate except as set forth in Sections 1.6 and 5.4(b)(iii)
and (v) hereof.

 

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Koblish hereunder are of
a personal nature and shall not be assignable or delegatable in whole or in part
by Koblish. The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Koblish, expressly to assume and agree to perform
this Agreement in the same manner and to the extent the Company would be
required to perform if no such succession had taken place.

 

12



--------------------------------------------------------------------------------

13.0 Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

14.0 Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity. No delay or
omission by a party in exercising any right, remedy or power hereunder or
existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by such party from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion.

 

15.0 Beneficiaries/References. Koblish shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Koblish’s death by giving the Company written notice thereof. In the event of
Koblish’s death or a judicial determination of his incompetence, references in
this Agreement to Koblish shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

 

16.0 Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

 

17.0 Withholding. The Company may withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. Koblish shall
bear all expense of, and be solely responsible for, all federal, state and local
taxes due with respect to any payment received hereunder except as otherwise
provided with respect to his restricted stock award.

 

18.0 Governing Law. This Agreement shall be governed by and interpreted under
the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

13



--------------------------------------------------------------------------------

ORTHOVITA, INC.

 

By:

 

/s/    David S. Joseph

          /s/    Antony Koblish     Authorized Signature           Antony
Koblish     David S. Joseph                 Chairman of the                
Board of Directors            



 

14



--------------------------------------------------------------------------------

Annex 1

 

Separation Agreement and General Release

 

This Separation Agreement and General Release (Agreement) is made by and between
Antony Koblish (EMPLOYEE) and ORTHOVITA, Inc. (ORTHOVITA) effective this     
day of             , 200  .

 

EMPLOYEE and ORTHOVITA agree to the following terms in full and final settlement
of all matters relating to or arising out of EMPLOYEE’s employment and
separation from employment with ORTHOVITA:

 

1. EMPLOYEE’s employment with ORTHOVITA shall end as of                 , 200  .
ORTHOVITA shall have no obligation, contractual or otherwise, to hire, re-hire
or re-employ him in the future.

 

2. It is agreed that for the promises made herein, EMPLOYEE will receive the
following considerations:

 

  a. Continue EMPLOYEE’s semi-monthly salary of $            , minus all payroll
deductions required by law or authorized by EMPLOYEE through the      day of
                , 200  .

 

  b. Orthovita, Inc will continue your medical benefits thru                 ,
200  . After this period, EMPLOYEE may, upon notice to ORTHOVITA, elect to
continue medical coverage under the provisions of COBRA for an additional 18
months by paying the applicable premium.

 

  c. Except as set forth herein, it is expressly agreed and understood that
ORTHOVITA does not have, and will not have, any obligation to provide EMPLOYEE
at any time in the future with any payments, benefits or considerations other
than those recited in paragraphs 2(a) through 2(b) above, other than any vested
benefits to which EMPLOYEE may be entitled under the terms of ORTHOVITA’s 401(k)
Plan.

 

3. Except for the rights created by this agreement, EMPLOYEE and his successors,
assigns, heirs and legal representatives, hereby releases, acquits and forever
discharges ORTHOVITA and its representatives, parent and subsidiary corporations
(as the case may be), predecessors, successors, affiliates, officers, agents,
assigns, employees and attorneys, releasing them from any and all claims,
rights, expenses, debts, demands, costs, contracts, liabilities, obligations,
actions, and causes of action of every nature, known or unknown, whether in law
or in equity, which he had, now has, or may have which are in any way connected
with, or arise out of, any cause whatsoever, from the beginning of time to the
date of this Agreement, including, but not limited to, any and all matters
relating to EMPLOYEE’s employment with ORTHOVITA. EMPLOYEE specifically releases
and discharges, but not by way of limitation, any obligation, claim, demand or
cause of action based on, or arising out of, any alleged wrongful termination,

 

15



--------------------------------------------------------------------------------

breach of employment contract, breach of implied covenant of good faith and fair
dealing, defamation, intentional or negligent infliction of emotional distress.
EMPLOYEE also releases and discharges any and all claims, rights and/or remedies
under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§2000e et
seq, the Employment Retirement Income Security Act of 1974 as amended, 29 U.S.C.
§1001 et seq, the Pennsylvania Human Relations Act, as amended, 43 P.S.951 et
seq, the Age Discrimination in Employment Act of 1967 as amended, 29 U.S.C. §621
et seq, the American with Disabilities Act, 42 U.S.C. §12101 et seq, the Family
and Medical Leave Act, 29 U.S.C. §2601 et seq, any other federal, state or local
statute or regulation which relates to his employment or its termination as well
as all claims for counsel fees or costs.

 

4. EMPLOYEE agrees not to disclose, or discuss with, any person (other than his
spouse, attorney and tax or other financial advisor) any of the terms and
conditions of this Agreement, except as may be required by law or regulations,
and except as may be required to effectuate the terms of this Agreement.
Disclosure of any terms of this Agreement will constitute a material breach of
the Agreement.

 

5. EMPLOYEE understands and agrees that in the course of employment with
ORTHOVITA, he may have acquired confidential information and Trade Secrets
concerning Orthovita business, its future plans and its methods of doing
business, including, without limitation, proprietary information about its
products, services, product development, customers, technology, financial
circumstances, marketing, pricing, costs, compensation and other matters
(hereinafter collectively called “Trade Secrets”). EMPLOYEE may not reveal or
disclose, sell, use, lecture upon, or publish any such Trade Secrets, or
authorize anyone else to do so at any time subsequent to his employment with
ORTHOVITA. All ORTHOVITA documents, files, lists and other information of a
business nature, whether in hard copy or machine readable form, will be returned
to ORTHOVITA by EMPLOYEE forthwith, and any future use of same by EMPLOYEE is
prohibited.

 

6. Neither the negotiation, undertaking or signing of this Separation Agreement
and General Release constitutes or operates as an acknowledgment of admission
that ORTHOVITA, or any person acting on behalf of ORTHOVITA, has violated or
failed to comply with any provisions of federal or state constitution, statute,
law, regulation, municipal ordinance, or principle of common law. This agreement
is made voluntarily to provide an amicable conclusion to his employment
relationship with Orthovita.

 

7. This Agreement is the only and complete agreement between EMPLOYEE and
ORTHOVITA on or in any way relating to the subject matter hereof. No statements,
promises, or representations have been made by either party to the other and no
consideration has been or is offered, promised or expected other than that
already received or described in this Agreement.

 

8. EMPLOYEE represents that he has been advised by ORTHOVITA, through this
document, that he should discuss this Agreement with an attorney of his own
choosing at his own cost, and that he has carefully read and fully understands
all its terms and effects.

 

16



--------------------------------------------------------------------------------

EMPLOYEE further represents that his decision to execute this Agreement is
entirely voluntary and knowing and without any pressure, coercion or undue
influence by ORTHOVITA and in exchange for the consideration decided herein,
which he acknowledges is adequate and satisfactory to him and beyond that to
which he would otherwise be entitled.

 

9. This Agreement shall be governed by and interpreted and construed in
accordance with the laws of the Commonwealth of Pennsylvania. If any provisions
of this Agreement shall, for any reason, be adjudged by any court of competent
jurisdiction to be invalid or unenforceable, in whole or in part, such judgment
shall not affect, impair or invalidate the remainder of this agreement. The
employee agrees not to speak negatively of any product or service or officer,
director, employee or former employee of Orthovita with respect to past or
future issues.

 

IN WITNESS WHEREOF, and intended to be legally bound hereby, the parties have
executed the foregoing Separation Agreement and General Release.

 

Dated:

                        Antony Koblish

Witness:

               

ORTHOVITA, Inc.

           

Dated:

         

By:

                    David S. Joseph

 

17